Citation Nr: 1715245	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to a higher rate of special monthly compensation (SMC) based on the need for a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 1991, from June 2003 to October 2005, and from November 2005 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held in August 2015 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Atlanta, Georgia, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In December 2015, the Board, in pertinent part, remanded the issue of entitlement to service connection for sleep apnea for further development.  The Veteran subsequently perfected his appeal with respect to the special monthly compensation issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the prior remand, the Veteran was diagnosed with sleep apnea in June 2009.  Notably, he separated from service in October 2008.  During his hearing before the Board, the Veteran testified that he snored loudly during and subsequent to service.  The Board finds the Veteran is competent to report his snoring, a symptom often related to sleep apnea.  The Board remanded the claim for a VA examination to determine whether the Veteran's sleep apnea is in any way related to his periods of service and/or whether it was caused by or has been aggravated by his diabetes mellitus, type II or hypertension.  

A VA examination was conducted in May 2016.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in service as "there is no medical evidence of OSA during active duty service."  The examiner did not specifically address the Veteran's testimony regarding his inservice snoring symptoms.  As such, the opinion is inadequate.  Further, given that service connection is now in effect for PTSD, the Board believes that an opinion should be obtained on the question of whether the Veteran's sleep apnea was caused or aggravated by his PTSD.

The Veteran is in receipt of SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114 (m) and 38 C.F.R. § 3.350 (c) and as a result of 38 U.S.C.A. § 1114 (p) and 38 C.F.R. § 3.350 (f)(3), effective November 12, 2013.  The Veteran contends that a higher level of SMC is warranted based on a higher need for aid and attendance.  He contends that he is entitled to SMC under 38 U.S.C.A. § 1114 (r)(1) and 38 C.F.R. §§ 3.350 (h), 3.352. 

The higher level aid and attendance allowance (the (r)(2) rate) is payable in lieu of the regular aid and attendance allowance (the (r)(1) rate) when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114 (o), or the maximum rate of compensation authorized under 
38 U.S.C.A. § 1114 (p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. §  3.352 (a); and (iii) the veteran needs a "higher level of care" (as defined in 38 C.F.R. §  3.352 (b)(2) ) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. §§ 3.350 (h)(3); 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. §  3.352 (b)(2).  The existence of the need for such care must be determined by a physician employed or contracted by VA.  38 U.S.C.A. § 1114 (r)(2). 

The veteran contends that the February 2016 Aid and Attendance DBQ of record was not completed by a physician and did not involve an actual examination.  He has requested an examination in order to determine if he meets the requirements for a higher level of care.  The Board finds that the medical evidence is insufficient to make such a determination.  Accordingly, a remand is needed for a VA examination and opinion to evaluate the severity of the Veteran's service-connected disabilities and their distinct and independent effect on the Veteran's need for aid and attendance and whether there is a need for a higher level of aid and attendance.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea manifested during or as a result of service or a service-connected disability, to include diabetes mellitus, type II, hypertension, and PTSD.

If the answer to the foregoing is negative, opine whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea has been aggravated, or permanently worsened, by a service-connected disability, to include diabetes mellitus, type II, hypertension, or PTSD.

The examiner must specifically consider and comment on the significance of the Veteran's lay statements, to include his report of snoring during and since service.  The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Schedule the Veteran for a VA Aid and Attendance Examination of all service-connected disabilities to determine the level of regular aid and attendance required by the Veteran, to include whether there is a need for a higher level of care.  The examination must be conducted by a VA physician, as required by law (see 38 U.S.C.A. § 1114 (r)(2)).  All indicated tests and studies should be conducted.  The electronic claims file should be made available to the VA physician for review before the examination, and such review should be noted in the report.  It is requested that the guides for conducting aid and attendance examinations be used, and that all clinical findings as to the service-connected disabilities be set forth in detail. 

The examiner is to consider the following: the inability of Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; the inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; and the incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

If the examiner finds that the Veteran is in need of regular aid and attendance, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is in need of a "higher level of care" without which he would require hospitalization, nursing home care, or other residential institutional care.  "Higher level of care" means the need for personal health-care services, to include the administration of injections, on a daily basis in the Veteran's home.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




